PER CURIAM.
This is an appeal by a stepfather from an order denying his petition for termination of the parental rights of a biological father to a little girl. The stepfather brought the petition so he could adopt the child. The biological father is in prison. Although the trial judge made a legal error in focusing on section 39.806(l)(d)l, Florida Statutes (2008), to interpret section 63.089(4), Florida Statutes (2008), we find the error to be harmless. The judge found no abandonment by the biological father on a number of grounds. The significance of the two statutes cited above is that they prescribe different time periods for computation of the portion of the child’s minority that a parent will be incarcerated. See § 63.089(4)(b)l, Fla. Stat. (2008). From the 2013 early release date, there is only an 8% difference in the computation under the two statutes, not enough to reverse the trial court’s order in light of the judge’s other findings.
Affirmed
GROSS, C.J., WARNER and LEVINE, JJ., concur.